NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PARAMINDERPAL SINGH,                            No.    15-70487
                                                       16-71008
                Petitioner,
                                                Agency No. A095-576-383
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 29, 2018**
                                 Seattle, Washington

Before: HAWKINS, McKEOWN, and W. FLETCHER, Circuit Judges.

      Paraminderpal Singh, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

Immigration Judge’s (“IJ”) decision denying his application for protection under

the Convention Against Torture (“CAT”), as well as the BIA’s denial of Singh’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions to reopen. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition.

      To prevail on a claim for CAT relief, a petitioner must show that, more

likely than not, he or she will be tortured upon removal from the United States.

See 8 C.F.R. § 1208.17. We review denials of CAT relief for substantial evidence

and “will uphold a denial supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Silva-Pereira v. Lynch, 827 F.3d

1176, 1184 (9th Cir. 2016) (citations and quotation marks omitted). The BIA’s

“findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).

      Substantial evidence supports the BIA’s denial of CAT relief. Singh argues

that, if removed to India, he would more likely than not be tortured by police (or

vigilante groups with tacit approval of the police) because of his uncle’s

involvement with the Khalistan movement and because of Singh’s tattoos that

could be interpreted as supporting the Khalistan movement. Evidence in the record

indicated that families of militants are no longer targeted by the police, Singh was

never harmed or sought out by police, and Singh was never involved in the

Khalistan movement. The BIA and IJ also considered the treatment of Singh’s

family in the determination that Singh did not meet his burden for CAT relief.

Considered as a whole, the evidence does not “compel” the conclusion that Singh


                                          2
will more likely than not be tortured by the police if removed to India. See id.

      The BIA did not err in rejecting Singh’s ineffective assistance of counsel

claim because Singh failed to comply with the requirements set forth in Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), and his counsel’s alleged ineffective

assistance was not “clear” from the record, see Castillo-Perez v. INS, 212 F.3d

518, 526 (9th Cir. 2000).

      PETITION DENIED.




                                          3